In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00178-CV


                   ALBERTO BELTRAN SERBANTES, APPELLANT

                                            V.

                              CURTIS DAVIS, APPELLEE

                             On Appeal from the County Court
                                  Wheeler County, Texas
                Trial Court No. 1934, Honorable Jerry Dan Hefley, Presiding

                                    March 26, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      On March 10, 2014, appellant, Alberto Beltran Serbantes, filed a motion to

dismiss his appeal that complies with the requirements of Texas Rule of Appellate

Procedure 42.1(a)(1). No decision of this Court having been delivered to date, we grant

the motion.    Accordingly, appellant’s appeal is dismissed.        See TEX. R. APP. P.

42.1(a)(1). Because appellant’s motion does not address costs, costs will be taxed

against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee, Curtis

Davis, from seeking relief to which he would otherwise be entitled, the Court directs
Davis to file a timely motion for rehearing. No motion for rehearing from appellant will

be entertained.




                                               Mackey K. Hancock
                                                   Justice




                                           2